Case 6:12-cv-00855-RWS Document 837-1 Filed 04/15/20 Page 1 of 18 PageID #: 57637




                            Exhibit 1
                         Case 6:12-cv-00855-RWS Document 837-1 Filed 04/15/20 Page 2 of 18 PageID #: 57638




Apple’s Opposition to VirnetX’s Motion for
Judgment and Brief in Support of New Trial
VirnetX v. Apple




Civil Action No. 6:12-cv-855-RWS
Telephonic Hearing
April 14, 2020


                                                                                                             1
                    Case 6:12-cv-00855-RWS Document 837-1 Filed 04/15/20 Page 3 of 18 PageID #: 57639

The Jury Awarded Damages Based on Infringement by VPN
On Demand and FaceTime

• The jury found FaceTime infringed the ’504 and ’211 patents and VPN On Demand infringed
  the ’135 and ’151 patents



• The jury awarded a general damages verdict for infringement 4 patents and 2 features




                                                                                                        Dkt. 722 at 1-2   2
Case 6:12-cv-00855-RWS Document 837-1 Filed 04/15/20 Page 4 of 18 PageID #: 57640
Case 6:12-cv-00855-RWS Document 837-1 Filed 04/15/20 Page 5 of 18 PageID #: 57641
Case 6:12-cv-00855-RWS Document 837-1 Filed 04/15/20 Page 6 of 18 PageID #: 57642
Case 6:12-cv-00855-RWS Document 837-1 Filed 04/15/20 Page 7 of 18 PageID #: 57643
Case 6:12-cv-00855-RWS Document 837-1 Filed 04/15/20 Page 8 of 18 PageID #: 57644
Case 6:12-cv-00855-RWS Document 837-1 Filed 04/15/20 Page 9 of 18 PageID #: 57645
Case 6:12-cv-00855-RWS Document 837-1 Filed 04/15/20 Page 10 of 18 PageID #: 57646
Case 6:12-cv-00855-RWS Document 837-1 Filed 04/15/20 Page 11 of 18 PageID #: 57647
Case 6:12-cv-00855-RWS Document 837-1 Filed 04/15/20 Page 12 of 18 PageID #: 57648
Case 6:12-cv-00855-RWS Document 837-1 Filed 04/15/20 Page 13 of 18 PageID #: 57649
Case 6:12-cv-00855-RWS Document 837-1 Filed 04/15/20 Page 14 of 18 PageID #: 57650
Case 6:12-cv-00855-RWS Document 837-1 Filed 04/15/20 Page 15 of 18 PageID #: 57651
Case 6:12-cv-00855-RWS Document 837-1 Filed 04/15/20 Page 16 of 18 PageID #: 57652
Case 6:12-cv-00855-RWS Document 837-1 Filed 04/15/20 Page 17 of 18 PageID #: 57653
Case 6:12-cv-00855-RWS Document 837-1 Filed 04/15/20 Page 18 of 18 PageID #: 57654
